Case 2:20-mj-00038-BAT Document 3 Filed 02/06/20 Page 1 of 4

AO 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

CERTIFIED TRUE COPS

 

for the ATTEST: WILLIAM M. MCCOOL
. . ‘ Clerk, U.S. District Court
Western District of Washington Western District of Washington ©
¢ ‘ J
By _ 3) muti 4 F>
In the Matter of the Search of ) Deputy Clerk
(Briefly describe the property to be searched 5
or identify the person by name and address) ) Case No. MJ20-038 ees ae
— —— RECEIVE
US Priority Mail Parcel, bearing confirmation number D
9470 1368 9784 6291 5946 73
) FEB 06 2020

AT SEATTLE
SEARCH AND SEIZURE WARRANT CLERK U.S. DISTRI
BY WESTERN DISTRICT OF WAst NSTON
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Western District of __ Washington
(identify the person or describe the property to be searched and give its location):

 

See Attachment A, attahced hereto and incorporated by reference.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal identify the person or describe the property to be seized):

See Attachment B, attahced hereto and incorporated by reference.

YOU ARE COMMANDED to execute this warrant on or before B/, Le /202.0 _ (not to exceed 14 days)
@ in the daytime 6:00 a.m. to 10:00 p.m.  Clat any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to any U.S. Magistrate Judge in West. Dist. of Washington .
(United States Magistrate Judge)

Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for days (not to exceed 30) © until, the facts justifying, the later specific date of

  

 

 

Date and time issued: January 30, 2020 at 8:45a.m.
/ Judge's lignditure ao
City and state: Seattle, Washington Brian A. Tsuchida, Chief United States Magistrate Judge

 

 

Printed name and title
USAO# 2020R00005
[BEATIFUDES GIFT SHOP to BURGESS]
Case 2:20-mj-00038-BAT Document 3 Filed 02/06/20 Page 2 of 4

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
MJ20-038 01/30/2020 @ approximatley 9:47 am USPS

 

 

 

Inventory made in the presence of :
Special Agent Nelson Rivera

 

Inventory of the property taken and name of any person(s) seized:
1) Parcel 9470 1368 9784 6291 5946 73 and packaging.
2) Approximately 1,132 grams of crystalline substances which presumptively tested positive for the presence of methamphetamine.

3) Approximatley 82 grams of a brown substance which presumptively tested positive for the presence of heroin,

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

a
vue 2/6/2026 Man FIN

Executing officer's signature

- Michael Fischlin, U.S. Postal Inspector

Printed name and title

 

Return Received
Date Le Lb ZU # tf,
Signature___ (Ku f Masefery
jf

Y

 
& Ww bo

Oo 8 ~I HD

 

 

Case 2:20-mj-00038-BAT Document 3 Filed 02/06/20 Page 3 of 4

ATTACHMENT A
Parcel to be searched

SUBJECT PARCEL: One Express Mail parcel addressed to “Hold For — Austin
Burgess, 2442 Northwest Market Street, Seattle, WA 98107-4137” with a return address
of “Beatitudes Gift Shop, 1650 W Glendale Ave #4400, Phoenix, AZ 85021.” This
parcel measures approximately 10" x 8" x 4.75" with a weight of approximately 3
pounds, 4 ounces. The SUBJECT PARCEL is postmarked January 14, 2020. The
delivery confirmation number is 9470 1368 9784 6291 5946 73.

The SUBJECT PARCEL is currently in the custody of the USPIS located at 10700
27" Ave S, Tukwila, Washington.

ATTACHMENT A — I UNITED STATES ATTORNEY

5 700 STEWART STREET, SUITE 5220
USAO# 2020R00005 SEATTLE, WASHINGTON 98101

([BEATIFUDES GIFT SHOP to BURGESS] (206) 553-7970
Oo oo 41 KH OH FP WD NY —

bw pw bb BH KH KR BHO BL BRO ww RR ee ee oe
eo sn NA MN FF WY KH KH CO CO DB I HD TA FP WD NH KH &S

 

 

Case 2:20-mj-00038-BAT Document 3 Filed 02/06/20 Page 4 of 4

ATTACHMENT B
Items to be seized

The following items that constitute evidence, instrumentalities, or fruits of

violations of Title 21, United States Code, Section 841(a)(1), distribution and possession

with intent to distribute controlled substances, and Section 843(b), unlawful use of a

communication facility, including the U.S. mails, to facilitate the distribution of

controlled substances:

a.

ATTACHMENT B - 1
USAO# 2020R00005

Controlled substances, including, but not limited to, cocaine, crack
cocaine, heroin, hashish, marijuana, methamphetamine, MDMA,
methadone, oxycodone, and Oxycontin;

Monetary instruments, including but not limited to, currency, money
orders, bank checks, and gift cards;

Controlled substance-related paraphernalia;

Documentary evidence relating to the purchase, sale, and/or
distribution of controlled substances;

Notes, letters and other items which communicate information
identifying the sender and/or recipient or pertaining to the contents
of the mailing; and

Fingerprints and/or handwriting, to identify who handled and/or
mailed the parcel.

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

[BEATIFUDES GIFT SHOP to BURGESS] (206) 553-7970
